

113 HR 3789 IH: To amend title 10, United States Code, to exempt the retired pay of certain disabled veterans from the reduced adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, to prevent any adverse impact of the reduced adjustment on annuities under the Survivor Benefit Plan based on retired or retainer pay, and for other purposes.
U.S. House of Representatives
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3789IN THE HOUSE OF REPRESENTATIVESDecember 19, 2013Mr. Miller of Florida (for himself, Mr. Barber, Mr. Barletta, Mr. Benishek, Mr. Bilirakis, Mr. Bishop of Utah, Ms. Bordallo, Mr. Boustany, Mr. Bridenstine, Mr. Buchanan, Mr. Bucshon, Mrs. Bustos, Mrs. Capps, Mr. Coffman, Mr. Cole, Mr. Conaway, Mr. Cook, Mr. Courtney, Mr. Cramer, Mr. Crenshaw, Mr. Culberson, Mr. Rodney Davis of Illinois, Mr. Dent, Mr. DeSantis, Mr. Diaz-Balart, Ms. Duckworth, Mr. Duncan of South Carolina, Mr. Enyart, Mr. Farenthold, Mr. Fincher, Mr. Fitzpatrick, Mr. Forbes, Mr. Fortenberry, Ms. Foxx, Ms. Frankel of Florida, Mr. Franks of Arizona, Mr. Gallego, Mr. Garcia, Mr. Gibbs, Mr. Gibson, Mr. Grayson, Mr. Al Green of Texas, Mr. Griffin of Arkansas, Mr. Grimm, Ms. Hanabusa, Mr. Higgins, Mr. Hinojosa, Mr. Honda, Mr. Huizenga of Michigan, Mr. Hultgren, Mr. Hunter, Ms. Jenkins, Mr. Johnson of Ohio, Mr. Jones, Mr. Kelly of Pennsylvania, Mr. Kinzinger of Illinois, Mrs. Kirkpatrick, Ms. Kuster, Mr. Lamborn, Mr. Lance, Mr. Lankford, Mr. Larson of Connecticut, Mr. LoBiondo, Mr. Loebsack, Mr. Sean Patrick Maloney of New York, Mr. Marino, Mr. Massie, Mr. McCarthy of California, Mr. McCaul, Mr. McKinley, Mrs. McMorris Rodgers, Mr. Meehan, Mr. Murphy of Florida, Mr. Murphy of Pennsylvania, Mr. Neugebauer, Mrs. Noem, Mr. O’Rourke, Mr. Owens, Mr. Palazzo, Mr. Pearce, Ms. Pingree of Maine, Mr. Posey, Mr. Rahall, Mr. Rice of South Carolina, Mr. Rigell, Mr. Roe of Tennessee, Mr. Rooney, Ms. Ros-Lehtinen, Mr. Ross, Mr. Rothfus, Mr. Runyan, Mr. Ruppersberger, Mr. Austin Scott of Georgia, Mr. Sessions, Ms. Sewell of Alabama, Ms. Shea-Porter, Mr. Simpson, Ms. Sinema, Mr. Smith of Texas, Mr. Southerland, Mr. Stivers, Mr. Takano, Mr. Terry, Mr. Thompson of Pennsylvania, Ms. Titus, Mr. Turner, Mr. Valadao, Mr. Vela, Mr. Walberg, Mrs. Walorski, Mr. Walz, Mr. Westmoreland, Mr. Williams, Mr. Wilson of South Carolina, Mr. Wittman, Mr. Yoder, Mr. Yoho, Mr. Mica, Mr. Carter, Mr. Gene Green of Texas, and Mr. Perry) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to exempt the retired pay of certain disabled veterans from the reduced adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, to prevent any adverse impact of the reduced adjustment on annuities under the Survivor Benefit Plan based on retired or retainer pay, and for other purposes.1.Exemptions from reduced adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62(a)Exemption of certain disabled veteransSection 1401a(b)(4) of title 10, United States Code, as added by section 403 of the Bipartisan Budget Act of 2013, is amended—(1)in subparagraph (A), by inserting except as provided in subparagraph (F), after each year,; and(2)by adding at the end the following subparagraph:(F)Exception for service-disabled veteransSubparagraph (A) shall not apply to the retired pay of any member or former member who—(i)is retired under section 1201 of this title;(ii)is eligible for combat-related special compensation under section 1413a of this title; or(iii)is entitled to concurrent payment of retired pay and veterans’ disability compensation under section 1414 of this title..(b)Exemption for adjustments to annuities under Survivor Benefit Plan based on retired or retainer paySection 1451(g)(1)(B) of title 10, United States Code, is amended by adding at the end the following new sentence: Section 1401a(b)(4) of this title shall not apply in determining the percentage of the increase to be made under this subparagraph..(c)Effective dateThe amendments made by this section shall take effect immediately after the amendments made to section 1401a of title 10, United States Code, by the Bipartisan Budget Act of 2013 take effect.